Citation Nr: 1454032	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1981, and his decorations include the Bronze Star Medal, Army Commendation Medal with First OLC, and the Vietnam Campaign Medal with Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim to reopen for service connection for PTSD.

In a February 2014 determination, the Board reopened the Veteran's claim for PTSD, finding that new and material evidence had been submitted and remanded the claim for additional development.  The matter again is before the Board.

The Board recognizes that the Veteran's claim has historically been listed as one solely for PTSD.  In light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the claim has been categorized as listed above.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA electronic claims file also was reviewed to ensure complete consideration of all evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The February 2014 Board remand directed that the Veteran be afforded a VA examination in connection with his claim for entitlement to service connection for PTSD.  To that end, the Veteran was scheduled for examination in March 2014.  The Veteran failed to attend.

In an August 2014 statement, the Veteran explained that he had been hospitalized for approximately three months, including the date of the scheduled examination.  In a September 2014 statement, the Veteran's representative argued that the Veteran had not received notification of the examination and, given the foregoing and the Veteran's hospitalization during the scheduled examination, that a remand for a new examination was requested.

The Board finds the statements of the Veteran and his representative demonstrate good cause as to why he failed to attend the scheduled March 2014 examination and the claim will be remanded to afford the Veteran the opportunity to attend another VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by a VA or VA-contracted psychiatrist or psychologist.

The entire claim file (i.e., the Virtual VA and VBMS electronic claims files) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  All required testing is to be accomplished.

The examiner must answer the following questions:

a) Is the stressor claimed by the Veteran related to his fear of hostile military or terrorist activity?

b) If so, is the claimed stressor adequate to support a diagnosis of PTSD?

c) If so, are the Veteran's symptoms related to the claimed stressor?

d) As to any other diagnosed psychiatric disorder, is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during military service or is otherwise related to military service?

The examiner must specifically address the September 2009 and December 2012 statements from the Veteran's private psychologist diagnosing PTSD and opining that his current PTSD symptoms are more likely than not related to his in-service experiences.

In notifying the Veteran of his examination, due to his legal blindness condition please contact him by telephone at the number indicated in his representative's September 2014 statement.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case.  Afford the Veteran's representative an opportunity to submit a VA Form 646 or appellate brief to address any new evidence of record in accordance with due process requirements.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



